Citation Nr: 1107022	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  09-29 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for a neck condition.  

3.  Entitlement to service connection for insomnia.  

4.  Entitlement to service connection for chest pain.  

5.  Entitlement to service connection for a skin rash.  

6.  Entitlement to service connection for a bilateral hip 
condition.  

7.  Entitlement to service connection for headaches.  

8.  Entitlement to service connection for left knee quadriceps 
enthesopathy, genu varus, claimed as knee pain.  

9.  Entitlement to service connection for right knee genu varus 
claimed as knee pain.  

10.  Entitlement to service connection for right ankle 
enthesopathy.  

11.  Entitlement to service connection for tinnitus.  

12.  Entitlement to service connection for a sinus condition.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1991 to December 1991 
and from July 2006 to November 2007.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  

The issues of entitlement to service connection for a neck 
condition, insomnia, chest pain, a skin rash, a bilateral hip 
condition, headaches, a bilateral knee disorder, a right ankle 
disorder, tinnitus and a sinus condition are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The Veteran's low back disability was diagnosed within one year 
of the Veteran's separation from active duty.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection 
for a low back disability have been met.  38 U.S.C.A. §§ 1110, 
5103(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.303, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996)).  

Where a veteran has served for 90 days or more during a period of 
war, or during peacetime service after January 1, 1947, and a 
chronic disorder, such as arthritis, becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and expertise 
is not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  Lay 
evidence, if competent and credible, may serve to establish a 
nexus in certain circumstances.  See Davidson v. Shinseki, 581 
F.3d 1313 (2009) (noting that lay evidence is not incompetent 
merely for lack of contemporaneous medical evidence).  

Facts and Analysis

The Veteran contends that he is entitled to service connection 
for a low back disorder.  A review of the evidence of record 
demonstrates that the evidence is at least in equipoise regarding 
this issue.  As such, affording the Veteran the full benefit of 
the doubt, the Board finds that service connection is warranted 
for degenerative disc disease of the lumbar spine.  When a 
Veteran seeks benefits and the evidence is in relative equipoise, 
the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

As will be discussed in further detail in the remand section 
below, many of the Veteran's service treatment records are absent 
from the claims file.  Nonetheless, the record does contain a 
copy of the Veteran's October 2007 post-deployment evaluation.  
During this evaluation, the Veteran reported that he currently 
suffered from back pain that existed during his military service.  
There was no mention of a back condition on the Veteran's July 
2006 pre-deployment evaluation and there is no other evidence of 
record to demonstrate that this condition preexisted military 
service.  

The record demonstrates that following his separation from active 
duty, the Veteran was immediately afforded a VA examination in 
December 2007.  X-rays and a magnetic resonance image (MRI) 
revealed discogenic disc disease at L5-S1.  Subsequent VA 
outpatient treatment records continue to reflect a diagnosis of 
degenerative disc disease.  According to a February 2008 VA 
outpatient treatment record, the Veteran suffered from decreased 
flexion and extension of the lumbar spine secondary to pain.  A 
July 2008 record also indicates that the Veteran's low back pain 
was continuing to worsen, and an MRI from this time revealed 
degenerative changes of the lumbar spine.  

As already noted, when a chronic disorder, such as arthritis, 
becomes manifest to a degree of 10 percent within one year from 
the date of termination of service, such disease shall be 
presumed to have been incurred in service, even if there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 
(2010).  In the present case, the Veteran was diagnosed with 
discogenic disease with degeneration of the lumbar spine within 
one year of his separation from active duty.  Also, according to 
the General Rating Formula for Diseases and Injuries of the 
Spine, a 10 percent disability evaluation is warranted when 
flexion of the thoracolumbar spine is to 85 degrees or less.  
38 C.F.R. § 4.71a.  Since normal flexion of the thoracolumbar 
spine is to 90 degrees, the fact that the Veteran suffered from 
limited flexion due to pain as of February 2008 would suggest 
that his disability was at least 10 percent disabling within one 
year of separation from active duty.  

Having afforded the Veteran the full benefit of the doubt, the 
Board concludes that he is entitled to service connection for a 
low back disability.  The claim is granted.  


ORDER

Entitlement to service connection for a low back disability is 
granted.  


REMAND

The Veteran contends that he is entitled to service connection 
for a number of disabilities.  Regrettably, additional 
evidentiary development is required before appellate review may 
proceed on these claims.  

Initially, a review of the claims file suggests that all of the 
Veteran's service treatment records have not been obtained.  
According to a letter in the file, all documents, including 
service medical records, were received and copied from an 
employee of the RO in Jackson, Mississippi.  However, all that 
was provided to VA were vaccination reports and copies of the 
Veteran's pre-deployment and post-deployment evaluations.  The 
Veteran indicated during his December 2007 VA examination that he 
did actually receive medical treatment while on active duty.  It 
is imperative that the Veteran's service treatment records, from 
both his periods of active duty, be obtained prior to a final 
decision being made on any of his claims.  

Furthermore, the Veteran was afforded multiple VA examinations 
within one year of his separation from active duty.  These 
examinations diagnosed the Veteran with multiple conditions, 
including insomnia, a bilateral knee disorder, a bilateral hip 
condition, a sinus condition, intermittent headaches, and a right 
ankle condition.  However, a medical opinion was not requested 
for any of these diagnoses, even though they were made within a 
matter of months following the Veteran's separation from active 
duty.  As such, a new VA examination is required in which a 
medical opinion regarding etiology is provided.  The Board 
recognizes that these disorders were diagnosed within one year of 
the Veteran's separation from service.  However, unlike the 
arthritis of the spine discussed in the previous section, these 
disabilities are not listed in 38 C.F.R. § 3.309.  

Furthermore, the Veteran should be afforded a new VA examination 
for his claimed tinnitus.  According to his January 2008 VA 
examination, a diagnosis of tinnitus could not be made based on 
recent audiometric findings.  However, this opinion is not 
reliable.  While the conclusions of a physician are medical 
conclusions that the Board cannot ignore or disregard, see Willis 
v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
Tinnitus is a subjective disorder that cannot be found upon 
audiometric testing.  Therefore, the opinion that the Veteran 
does not suffer from tinnitus because it was not found upon 
evaluation is of no probative value.  

Finally, the Veteran has stated that he suffers from neck pain, 
chest pain, and a skin rash.  Lay assertions may serve to support 
a claim for service connection when they relate to the occurrence 
of events that are observable as a lay person or the presence of 
a disability or symptoms of a disability that are subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support the 
existence of a disability even when not corroborated by 
contemporaneous medical evidence).  The Veteran is certainly 
competent to testify to matters such as pain and a skin rash.  As 
such, VA examination should be provided for these conditions as 
well.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain copies of all of 
the Veteran's service treatment records for 
both of his periods of active duty.  Once 
these records are obtained they should be 
incorporated into the claims file.  Any 
negative replies should also be incorporated 
into the claims file.  

2.  Once the Veteran's service treatment 
records have been obtained, the Veteran 
should be afforded a VA examination before an 
appropriate specialist(s) regarding his neck 
claim.  The Veteran's claims file and a copy 
of this remand must be provided to the 
examiner upon examination.  The examiner is 
asked to determine whether the Veteran 
currently suffers from a disability of the 
neck/cervical spine, and if so, whether it is 
at least as likely as not that this 
disability manifested during, or as a result 
of, active military service.  A complete 
rationale must be offered for any opinion 
provided, taking into consideration the lay 
statements of the Veteran.  

3.  The Veteran should also be afforded a VA 
examination before an appropriate 
specialist(s) regarding his insomnia.  The 
Veteran's claims file and a copy of this 
remand must be provided to the examiner upon 
examination.  The examiner is asked to 
determine whether the Veteran currently 
suffers from insomnia or any other chronic 
sleep disorder, and if so, whether it is at 
least as likely as not that this disorder 
manifested during, or as a result of, active 
military service.  A complete rationale must 
be offered for any opinion provided, taking 
into consideration the lay statements of the 
Veteran.  

4.  The Veteran should also be afforded a VA 
examination before an appropriate 
specialist(s) regarding his reported chest 
pain.  The Veteran's claims file and a copy 
of this remand must be provided to the 
examiner upon examination.  The examiner is 
asked to determine whether the Veteran 
currently suffers from a disability 
manifested by chest pain, and if so, whether 
it is at least as likely as not that this 
disability manifested during, or as a result 
of, active military service.  A complete 
rationale must be offered for any opinion 
provided, taking into consideration the lay 
statements of the Veteran.  

5.  The Veteran should also be afforded a VA 
examination before an appropriate 
specialist(s) regarding his reported skin 
rash.  The Veteran's claims file and a copy 
of this remand must be provided to the 
examiner upon examination.  The examiner is 
asked to determine whether the Veteran 
currently suffers from a chronic skin 
disorder, and if so, whether it is at least 
as likely as not that this disorder 
manifested during, or as a result of, active 
military service.  A complete rationale must 
be offered for any opinion provided, taking 
into consideration the lay statements of the 
Veteran.  

6.  The Veteran should also be afforded a VA 
examination before an appropriate 
specialist(s) regarding his bilateral hip 
claim.  The Veteran's claims file and a copy 
of this remand must be provided to the 
examiner upon examination.  The examiner is 
asked to determine whether the Veteran 
currently suffers from a disability of either 
hip, and if so, whether it is at least as 
likely as not that this disability(s) 
manifested during, or as a result of, active 
military service.  A complete rationale must 
be offered for any opinion provided, taking 
into consideration the lay statements of the 
Veteran.  

7.  The Veteran should also be afforded a VA 
examination before an appropriate 
specialist(s) regarding his bilateral knee 
claims.  The Veteran's claims file and a copy 
of this remand must be provided to the 
examiner upon examination.  The examiner is 
asked to determine whether the Veteran 
currently suffers from a disability of either 
knee, and if so, whether it is at least as 
likely as not that this disability(s) 
manifested during, or as a result of, active 
military service.  A complete rationale must 
be offered for any opinion provided, taking 
into consideration the lay statements of the 
Veteran.  

8.  The Veteran should also be afforded a VA 
examination before an appropriate 
specialist(s) regarding his right ankle.  The 
Veteran's claims file and a copy of this 
remand must be provided to the examiner upon 
examination.  The examiner is asked to 
determine whether the Veteran currently 
suffers from a chronic right ankle 
disability, and if so, whether it is at least 
as likely as not that this disability 
manifested during, or as a result of, active 
military service.  A complete rationale must 
be offered for any opinion provided, taking 
into consideration the lay statements of the 
Veteran.  

9.  The Veteran should also be afforded a VA 
examination before an appropriate 
specialist(s) regarding his reported 
headaches.  The Veteran's claims file and a 
copy of this remand must be provided to the 
examiner upon examination.  The examiner is 
asked to determine whether the Veteran 
currently suffers from a disability 
manifested by chronic headaches, and if so, 
whether it is at least as likely as not that 
this disability manifested during, or as a 
result of, active military service.  A 
complete rationale must be offered for any 
opinion provided, taking into consideration 
the lay statements of the Veteran.  

10.  The Veteran should also be afforded a VA 
examination before an appropriate 
specialist(s) regarding his claimed sinus 
condition.  The Veteran's claims file and a 
copy of this remand must be provided to the 
examiner upon examination.  The examiner is 
asked to determine whether the Veteran 
currently suffers from a chronic sinus 
disability, and if so, whether it is at least 
as likely as not that this disability 
manifested during, or as a result of, active 
military service.  A complete rationale must 
be offered for any opinion provided, taking 
into consideration the lay statements of the 
Veteran.  

11.  Finally, the Veteran should also be 
afforded a VA examination before an 
appropriate specialist(s) regarding his 
reported tinnitus.  The Veteran's claims file 
and a copy of this remand must be provided to 
the examiner upon examination.  The examiner 
is asked to determine whether the Veteran 
currently suffers from tinnitus, and if so, 
whether it is at least as likely as not that 
this disability manifested during, or as a 
result of, active military service.  A 
complete rationale must be offered for any 
opinion provided, taking into consideration 
the Veteran's own reports of tinnitus.  

12.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


